DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered. 
Response to Amendment
The amendment filed on November 12, 2020 has been entered.  Amendment of claim 1 is acknowledged.  Claims 21-22, 24, 47, 53 and 56-57 are withdrawn pursuant to Applicants' election filed on November 16, 2019. Claims 1-2, 4-5, 10-18 are currently under consideration for this Office Action.
The rejection of claims 1-2, 5, 10-13, and 16-18 under 35 U.S.C. 103 as being unpatentable over Smith (US20110165601A1) in view of Li (Li, A., Human hepatocytes: Isolation, cryopreservation and applications in drug development, 2007, Chemico-Biological Interactions, 168(1), 16-29) is withdrawn in view of Applicant's claim amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 10-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20110165601A1) in view of Petrenko (Citation #4 on IDS submitted 12/8/2020: Petrenko, A, et al., Inhibition of biotransformation of xenobiotic p-nitroanisole after cryopreservation of isolated rat hepatocytes, 1993, Cryobiology, 30(2):158-63).
Regarding claims 1, 2 and 10, Smith discloses determining an effect of a test substance on an activity of a target intracellular component of a permeabilised cell by providing a frozen cell preparation, thawing the cell preparation, contacting the thawed, permeabilised cells with said test substance, and performing an assay for the activity of the intracellular structure or organelle (Smith ¶ 62).  Smith teaches contacting a population of cells with an effective amount of a permeabilising agent and freezing the cells and permeabilisation occurs during the freezing and/or thawing process (Smith ¶ 13).  Smith also teaches the cell stock further comprises an organic buffer (Smith Claim 12) and there may be substantially no cryoprotectant (Smith ¶ 55). 
	Smith teaches the permeabilized cells may be used in any assay which require key components such as co-factors (Smith ¶ 14, lines 4-5), but does not explicitly teach hepatocytes or exogenous drug metabolizing enzyme co-factors.  
	Petrenko teaches a freeze-thaw procedure of rat hepatocytes in the absence of a cryoprotectant results in a sharp inhibition and subsequent washing causes a complete loss of the ability of cells to metabolize the xenobiotic (p-nitroanisole).  In the presence of exogenous NADPH the rate of p-NA biotransformation is restored (Petrenko Abstract lines 5-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the in vitro reagent as taught by Smith to incorporate hepatocytes and exogenous drug metabolizing cofactors, such as NADPH, as taught by Petrenko, because exogenous NADPH restores the rate of xenobiotic transformation (Petrenko Abstract lines 5-8) and cryopreservation of hepatocytes offers greater possibilities for long-term preservation of biotransformation activity (Petrenko Pg. 158, Col. 2, lines 1-4) and 
Regarding claim 5, Petrenko teaches cytochrome P-450 content (drug metabolizing enzyme) was not different in freshly isolated and cryopreserved cells (Petrenko Pg. 160, Col. 1, ¶ 3, lines 3-6).   
	 Regarding claim 11, Smith teaches the frozen cell preparation is preferably stored below −70° C (Smith ¶ 36). 
claim 12, Smith teaches thawing said cell preparation before performing an assay for the activity of the target component (Smith ¶ 61, lines 3-5).
Regarding claim 18, Smith teaches a kit comprising a frozen cell preparation and optionally the kit comprises instructions for performing an assay according to any, appropriate aspect of the invention (Smith ¶ 81).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20110165601A1) in view of Petrenko (Citation #4 on IDS submitted 12/8/2020: Petrenko, A, et al., Inhibition of biotransformation of xenobiotic p-nitroanisole after cryopreservation of isolated rat hepatocytes, 1993, Cryobiology, 30(2):158-63) and further in view of Donato (Donato, M. T. et al., Fluorescence-based assays for Screening Nine Cytochrome P450 (P450) Activities in Intact Cells Expressing Individual Human P450 Enzymes, 2004, Drug Metabolism and Disposition, 32, 699-706).
Regarding claim 4, Smith and Petrenko do not teach the cells are engineered to contain cytochrome P450 isoforms.
Donato teaches cells engineered to contain P450 isoforms for drug metabolism studies (Donato Pg. 699, Col. 2, ¶ 1, lines 4-8: Recombinant P450 systems are now increasingly used. P450 enzymes heterologously expressed in different cells show catalytic properties comparable with those of human liver microsomes; Pg. 700, Col. 2, ¶ 2, lines 1-3: Immortalized human liver epithelial (THLE) cells genetically manipulated to express individual CYP1A2, CYP2A6, CYPB6, CYP2D6, CYP2E1, and CYP3A4 genes).
.

Claims 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20110165601A1) in view of Petrenko (Citation #4 on IDS submitted 12/8/2020: Petrenko, A, et al., Inhibition of biotransformation of xenobiotic p-nitroanisole after cryopreservation of isolated rat hepatocytes, 1993, Cryobiology, 30(2):158-63) and further in view of Li (Li, A., Human hepatocytes: Isolation, cryopreservation and applications in drug development, 2007, Chemico-Biological Interactions, 168(1), 16-29).
Regarding claim 13, Smith and Petrenko do not teach the in vitro reagent is further added to a mammalian or non-mammalian culture. 
Li teaches co-culturing of hepatocytes and nonhepatic primary cells from other organs in the integrated discrete multiple organ co-culture (IdMOC) may allow the evaluation of multiple organ interactions in drug metabolism and drug toxicity (Li Abstract, lines 10-11) and incorporation of key in vivo factors with the intact Li Abstract, line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the in vitro reagent as taught by Smith and Petrenko to further add a mammalian culture/co-culture of nonhepatic primarcy cells, because the multiple organ co-culture may allow evaluation of multiple organ interactions in drug metabolism and toxicity (Li Abstract, lines 10-11). 
Regarding claim 16, Li teaches the IdMOC (multiple organ co-culture) system can be used for differential cytotoxicity: Evaluation of the toxicity of a substance on different cell types (e.g. cells from different organs) under virtually identical experimental conditions with multiple cell type interactions) (Li Pg. 27, ¶ 3, lines 1-4). 
Regarding claim 17, Li teaches the IdMOC (multiple organ co-culture) system can be used for multiple organ metabolism by evaluating the ultimate metabolic fate of a substance upon metabolism (Li Pg. 27, ¶ 3, lines 9-12). Further, Smith teaches the permeabilised cell preparations can be used in pharmacological characterization (Smith ¶ 147; Table 4). 
	
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20110165601A1) in view of Petrenko (Citation #4 on IDS submitted 12/8/2020: Petrenko, A, et al., Inhibition of biotransformation of xenobiotic p-nitroanisole after cryopreservation of isolated rat hepatocytes, 1993, Cryobiology, 30(2):158-63) and Li (Li, A., Human hepatocytes: Isolation, cryopreservation and applications in drug development, 2007, Chemico-Biological Interactions, 168(1), 16-29) and further in view of Jemnitz (Jemnitz, K. et al., Comparative study in the Ames test of benzo[a]pyrene and 2-aminoanthracene metabolic activation using rat hepatic S9 and hepatocytes following in vivo or in vitro induction, 2004, Mutagenesis, 19(3), 245-250).
Regarding claims 14-15, Smith, Petrenko and Li teach the in vitro reagent and evaluation of toxicity on cell culture (Li Pg. 27, ¶ 3, lines 1-4), but do not teach the non-mammalian culture comprises Salmonella bacteria used in an Ames Salmonella histidine reversion assay (Ames test) for genotoxicity.
	Jemnitz teaches Salmonella bacteria used in an Ames test with hepatocytes (Jemnitz Abstract lines 9-11: Primary rat hepatocytes were used for in vitro induction and were used as the activating system in the Ames test; Pg. 255, Col. 2, § Mutagenesis assay: Bacterial strains. Salmonella typhimurium strains TA98 and TA100 were obtained from Bruce N. Ames). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the in vitro reagent as taught by Smith and Petrenko to add it to the non-mammalian culture as taught by Jemnitz, because bacterial mutagenicity assays (the Ames test) have been in use for more than two decades and they are used to both elucidate the biochemical mechanism of mutagenesis and to screen for the genotoxicity of pharmaceuticals and environmental pollutants (Jemnitz Pg. 245, Col. 2, ¶ 3, lines 1-5).
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5, 10-13 and 16-18 have been considered but are moot because the arguments do not apply to the new ground of rejection made under 35 U.S.C. 103 over Smith in view of Petrenko. 

Pertinent Prior Art
	Stephenne (Stéphenne X, et al., Hepatocyte cryopreservation: is it time to change the strategy?, 2010, World Journal of Gastroenterology, 16(1):1-14) discloses addition of S-adenosylmethionine to the cryopreservation medium, to avoid glutathione and viability decrease during cold preservation or cryopreservation (of hepatocytes) in liquid nitrogen (Pg 6, Col. 2, ¶ 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657